Exhibit 10.5
 
NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
 
RESTRICTED STOCK AGREEMENT
 
This Restricted Stock Agreement (this “Agreement”) is made this ___ day of
_________ (the “Effective Date”), by and between Newfield Exploration Company
(the “Company”) and [___________] (“Director”).
 
1.           GRANT.
 
 
(a)
Shares.  Pursuant to the Company’s 2011 Omnibus Stock Plan and this
Agreement, __________ shares (the “Restricted Stock”) of the Company’s common
stock, par value $.01 (the “Common Stock”), are granted as of the Effective Date
as hereinafter provided in Director’s name subject to certain restrictions
described herein.  The Restricted Stock granted hereunder shall be calculated by
dividing (i) $150,000 (One Hundred Fifty Thousand Dollars) by (ii) the Fair
Market Value on the Effective Date, rounded down to the nearest whole number,
subject to the terms set forth below.  “Fair Market Value” means as of the
specified date, the closing price of the Stock on the New York Stock Exchange
(or, if the Stock is not then listed on such exchange, such other national
securities exchange on which the Stock is then listed) on that date, or if no
prices are reported on that date, on the last preceding date on which such
prices of the Stock are reported.

 
 
(b)
Issuance of Restricted Stock.  The Restricted Shares will be issued upon
acceptance hereof by Director.

 
 
(c)
Plan Incorporated.  Director acknowledges receipt of a copy of the Plan, and
agrees that this grant of Restricted Stock shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to Article XI thereof.

 
2.
RESTRICTED STOCK.  Director hereby accepts the Restricted Stock when issued and
agrees with respect thereto as follows:

 
 
(a)
Forfeiture Restrictions.  Except as may be otherwise provided in Article VI of
the Plan, (i) the Restricted Stock may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of to the extent
then subject to the Forfeiture Restrictions; and (ii) in the event of
termination of Director (as defined in the Plan) for any reason other than death
or Disability (as defined in the Plan), Director shall, for no consideration,
forfeit to the Company all Restricted Stock to the extent then subject to the
Forfeiture Restrictions.  The prohibition against transfer and the obligation to
forfeit and surrender shares to the Company upon termination as a Director are
herein referred to as “Forfeiture Restrictions.”  The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Stock.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
(b)
Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions shall lapse as to
the Restricted Stock on the day before the date of the first annual meeting of
stockholders following the date of issuance of the Restricted Stock, provided
that the lapse conditions described below have been satisfied (the “Annual
Meeting Lapse Date”).  The Forfeiture Restrictions shall lapse as provided above
only if Director has remained a director of the Company continuously from the
Effective Date through the Annual Meeting Lapse Date; provided, however, that,
if Director terminates as a director by reason of death or Disability (as
defined in the Plan), the Forfeiture Restrictions on all Restricted Stock issued
to Director shall lapse as of the date of his or her termination as a
director.  To the extent that the lapse conditions are not satisfied as of a
given lapse date, Director shall for no consideration forfeit and surrender to
the Company all of the Restricted Stock that are then subject to Forfeiture
Restrictions.

 
 
(c)
Certificates.  Restricted Shares may be evidenced by the issuance of a stock
certificate, pursuant to which Director shall have voting rights and receive
dividends, and which shall be registered in the name of the Director and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to the Restricted Stock.  The Company shall retain custody of any
stock certificate until the Forfeiture Restrictions lapse. The Company may
require Director to execute and deliver a stock power, in blank, with respect to
the Restricted Stock, and the Company may exercise such stock power in the event
of forfeiture.  Promptly upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend in the name of Director and deliver such stock certificate
to the Director.

 
3.
SECURITIES LAWS.  Director agrees to be bound by such provisions as the Company
may require to the end that the issuance by the Company or the sale by Director
of any shares that are the subject of this Agreement shall be in compliance with
the applicable securities laws.

 
4.
COMMUNITY INTEREST OF SPOUSE.  The community interest, if any, of any spouse of
Director in any of the Restricted Stock shall be subject to all the terms,
conditions and restrictions of this Agreement, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Director’s interest in such Restricted Stock to be so forfeited and surrendered
pursuant to this Agreement.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.
TAX WITHHOLDING AND TAX ELECTION.  To the extent the issuance of the Restricted
Stock or the lapse of Forfeiture Restrictions results in the receipt of
compensation by Director, the Company is authorized to withhold from any other
cash compensation then or thereafter payable to Director any tax required to be
withheld by reason of the receipt of compensation resulting from the issuance of
shares or the lapse of Forfeiture Restrictions. Alternatively, Director may
authorize the Company to retain or withhold sufficient shares of Restricted
Stock otherwise receivable by Director from the Company with respect to
Restricted Stock or may deliver to the Company sufficient shares of Restricted
Stock to enable the Company to satisfy any such withholding requirement.  If
Director makes the election authorized by section 83(b) of the Internal Revenue
Code of 1986, as amended, Director shall submit to the Company a copy of the
statement filed by Director to make such election.

 
6.
BINDING EFFECT.  This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunder duly authorized, and Director has executed this Agreement,
all as of the date first above written.




NEWFIELD EXPLORATION COMPANY




By:  ____________________________________                                                                 
       John D. Marziotti
    Vice President, General Counsel and Secretary









 _______________________________
 [                 ]
 Director







3

--------------------------------------------------------------------------------